IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


ROBERT GENE REGA,                 :    12 WAP 2018
                                  :
                 Appellant        :    Appeal from the Order of the
                                  :    Commonwealth Court dated 3/22/18 and
           v.                     :    entered on 3/23/18 at No. 244 MD 2017
                                  :
PENNSYLVANIA DEPARTMENT OF        :
CORRECTIONS; BRUCE BEEMER         :
(ATTY. GENERAL); JOHN E. WETZEL   :
(SECRETARY OF DEPARTMENT OF       :
CORRECTIONS); ROBERT GILMORE      :
(SUPER. FOR S.C.I. GREENE); KAREN :
PATTERSON (BUSINESS MANAGER); :
TIFFANY PAULEY (ACCOUNTANT);      :
JOAN KENNEDY (CLERK/ACCOUNTS); :
THERON R. PEREZ, ESQ. (CHIEF      :
COUNSEL); TONYA S. GEIST          :
(PROTHONOTARY FOR JEFFERSON       :
COUNTY); BRIAN K. SPENCER         :
(PROTHONOTARY FOR CLEARFIELD :
COUNTY) RESPONDENTS IN THEIR      :
INDIVIDUAL AND OFFICIAL CAPACITY, :
                                  :
                 Appellees        :


                                  ORDER


PER CURIAM


      AND NOW, this 23rd day of January, 2019, the Order of the Commonwealth

Court is hereby AFFIRMED.